Case 1:21-cv-00149-JMS-TAB Document 1 Filed 01/19/21 Page 1 of 6 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION


CHRIS PATRICK,                                )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     ) CAUSE NO: 1:21-cv-149
                                              )
ELEMENT MATERIALS                             )
TECHNOLOGY CHICAGO, LLC,                      )
                                              )
               Defendant.                     )



                   I. COMPLAINT AND DEMAND FOR JURY TRIAL

       1.      Plaintiff, Chris Patrick (hereafter “Plaintiff”), brings this action against Element

Materials Technology Chicago, LLC (hereafter “Defendant”), pursuant to the Americans with

Disabilities Act ("ADA"), as amended, 42 U.S.C. § 12101 et seq.

                                              II. PARTIES

       2.      At all times relevant to this action, Plaintiff resided within the Southern District of

Indiana.

       3.      At all times relevant to this action, Defendant maintained offices and conducted

business within the Southern District of Indiana.

                                  III. JURISDICTION AND VENUE

       4.      Jurisdiction is conferred on this Court by 28 U.S.C. § 1331, and 28 U.S.C. § 1343.


       5.      At all times relevant to this action, Plaintiff was an “employee” as that term is

defined by 42 U.S.C. § 12111(4).
Case 1:21-cv-00149-JMS-TAB Document 1 Filed 01/19/21 Page 2 of 6 PageID #: 2




        6.       Defendant is an “employer” as that term is defined by 42 U.S.C. § 12111(5)(A).

        7.       Plaintiff is a qualified individual with a disability, has a record of disability,

and/or is perceived and/or regarded as disabled, as that term is defined by the ADA, 42 U.S.C. §

12102(2) and 12111(8).

        8.      Plaintiff suffers from depression and anxiety disorders. Plaintiff’s disability

substantially effects his day to day life activities.

        9.       Plaintiff satisfied his obligation to exhaust his administrative remedies, having

timely filed U.S. Equal Employment Opportunity Commission Charge No. 470-2020-01368

against Defendant, alleging discrimination based on his disability, his record of disability and/or

Defendant’s perception of Plaintiff as disabled and/or in retaliation for engagement in protected

activity. Plaintiff received his Right to Sue and now timely files the instant lawsuit prior to the

expiration of the ninety (90) day window to file.

        10.      All of the events, transactions, and occurrences pertinent to this lawsuit have

occurred within the geographical environs of the Southern District of Indiana and all parties are

located therein. Therefore, venue is proper in this Court pursuant to 28 U.S.C. § 1391.

                                  IV. FACTUAL ALLEGATIONS

        11.      Plaintiff began his employment with Defendant on June 6, 2017.

        12.      At all times relevant, Plaintiff met or exceeded Respondent’s legitimate

employment expectations.

        13.      Plaintiff is disabled, has a history of disability and/or was regarded as disabled by

the employer.




                                                    2
Case 1:21-cv-00149-JMS-TAB Document 1 Filed 01/19/21 Page 3 of 6 PageID #: 3




        14.    In January 2019 Plaintiff began to suffer a severe bout of depression. Plaintiff’s

medical provided submitted documentation to Defendant related to requested time off with a set

return to work date. The submission of this documentation was a request for a reasonable

accommodation and constituted statutorily protected activity.

        15.    Plaintiff routinely discussed his conditions with his supervisor and defendant was

aware of Plaintiff’s disability.

        16.     Plaintiff requested several additional leaves with defined end points. Each request

was a request for a reasonable accommodation and statutorily protected activity.

        17.     Upon Plaintiff’s return from leave on or about May 28, 2019, Defendant

terminated Plaintiff. Defendant did not inform Plaintiff why he was being terminated.

        18.     Similarly situated non-disabled employees were provided more favorable

treatment by the Defendant than that afforded Plaintiff.

        19.     Defendant terminated Plaintiff because of his disability and because he had

engaged in statutorily protected activity.

        20.     Any other reason given by the Defendant for its actions is pretext.

        21.     Plaintiff has suffered harm as a result of Defendant’s unlawful actions.


                                    V. CAUSES OF ACTION

              COUNT ONE: VIOLATIONS OF THE ADA - DISCRIMINATION

        22.     Plaintiff hereby incorporates paragraphs one (1) through twenty-two (21) of his

Complaint.




                                                 3
Case 1:21-cv-00149-JMS-TAB Document 1 Filed 01/19/21 Page 4 of 6 PageID #: 4




        23.       Defendant violated Plaintiff’s rights as protected by the Americans with

Disabilities Act, 42 U.S.C. § 12101 et seq. by transferring and terminating Plaintiff because of

his disability.

        24.       Defendant's actions were intentional, willful and in reckless disregard of

Plaintiff’s rights as protected by the ADA.

        25.       Plaintiff has suffered damages as a result of Defendant’s unlawful actions.

                  COUNT TWO: VIOLATIONS OF THE ADA - RETALIATION

        26.       Plaintiff hereby incorporates paragraphs one (1) through twenty-six (25) of his

Complaint.

        27.       Defendant transferred and terminated Plaintiff in retaliation for his engagement

in the statutorily protected activity of requesting medical leave related to his disability.

        28.       Defendant’s unlawful actions were intentional, wilful, and done in reckless

disregard of Plaintiff’s rights as protected by the ADA.

        29.       Plaintiff has suffered harm as a result of Defendant’s unlawful acts.

                                       REQUESTED RELIEF

        WHEREFORE, Plaintiff Chris Patrick respectfully requests that this Court enter

judgment in his favor as follows:

        1.        Find and hold that Plaintiff has suffered from Defendant’s act of unlawful

discrimination and retaliation and issue a declaratory judgment that Defendant’s acts violated the

Americans With Disabilities Act, as amended, 42 U.S.C. § 12101 et seq., and/or;

        2.        Permanently enjoin Defendant, its officers, agents, employees and attorneys




                                                   4
Case 1:21-cv-00149-JMS-TAB Document 1 Filed 01/19/21 Page 5 of 6 PageID #: 5


acting in concert with them from engaging in any employment policy or practice that

discriminates against any person for exercising his or her statutorily protected rights, and/or;

          3.   Order Defendant to pay Plaintiff all wages, benefits, compensation, and other

monetary loss suffered as a result of Defendant’s unlawful actions, and/or;

          4.   Order Defendant to reinstate and/or hire Plaintiff or pay Plaintiff front pay in lieu

thereof, and/or;

          5.   Order Defendant to pay liquidated damages to Plaintiff;

          6.   Order Defendant to pay compensatory and/or punitive damages to Plaintiff,

and/or;

          7.   Order Defendant to pay to Plaintiff all costs and attorney’s fees incurred as a

result of him bringing this action, and/or;

          8.   Order Defendant to pay to Plaintiff pre- and post-judgment interest on all sums

recoverable, and/or;

          9.   Award all other relief that is just and proper.



                                              Respectfully submitted,

                                              John H. Haskin (7576-49)
                                              Keenan D. Wilson (32195-49)
                                              JOHN H. HASKIN & ASSOCIATES
                                              255 North Alabama Street, 2nd Floor
                                              Indianapolis, IN 46204
                                              Telephone:     (317) 955-9500
                                              Facsimile:     (317) 955-2570
                                              E-Mail:        jhaskin@jhaskinlaw.com
                                              E-Mail:        kwilson@jhaskinlaw.com
                                              Attorney for Plaintiff, Chris Patrick




                                                  5
Case 1:21-cv-00149-JMS-TAB Document 1 Filed 01/19/21 Page 6 of 6 PageID #: 6




                                    DEMAND FOR JURY TRIAL

           Plaintiff, Chris Patrick, by counsel, demands a trial by jury on all issues deemed so

triable.



                                                         Respectfully submitted,

                                                         John H. Haskin (7576-49)
                                                         Keenan D. Wilson (32195-49)
                                                         JOHN H. HASKIN & ASSOCIATES
                                                         255 North Alabama Street, 2nd Floor
                                                         Indianapolis, IN 46204
                                                         Telephone:     (317) 955-9500
                                                         Facsimile:     (317) 955-2570
                                                         E-Mail:        jhaskin@jhaskinlaw.com
                                                         E-Mail:        kwilson@jhaskinlaw.com
                                                         Attorney for Plaintiff, Chris Patrick




                                                    6
